Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 28, 2017

                                       No. 04-16-00726-CV

                                      JMJ HOLDING, LLC,
                                           Appellant

                                                 v.

                                   GRGTX LOBBYING, LLC,
                                          Appellee

                     From the 37th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-CI-07622
                            Honorable Karen H. Pozza, Judge Presiding


                                          ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

           Appellant's amended motion to reinstate appeal is hereby DENIED.


           It is so ORDERED on February 28, 2017.

                                                       PER CURIAM



           ATTESTED TO: _________________________________
                        Keith E. Hottle
                        Clerk of Court